Exhibit 10(a)

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN

PERFORMANCE STOCK UNITS

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below the number of Stock Units specified
below (the “Award”), upon the terms and subject to the conditions set forth in
this Grant Notice, the Union Pacific Corporation 2013 Stock Incentive Plan (the
“Plan”), the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and described in this Grant Notice, and the Union
Pacific Corporation Long Term Plan (the “Long Term Plan”) approved and adopted
by the Compensation and Benefits Committee of the Company’s Board of Directors
(the “Committee”), each as amended from time to time. Each Stock Unit subject to
this Award represents the right to receive one share of the Company’s common
stock, par value $2.50 (the “Common Stock”), subject to the conditions set forth
in this Grant Notice, the Plan, the Standard Terms and Conditions, and the Long
Term Plan. This Award is granted pursuant to the Plan and the Long Term Plan and
is subject to and qualified in its entirety by the Standard Terms and
Conditions.

 

 

Name of Participant:

 

 

 

FIRST_NAME  LAST_NAME

 

ID: EMPLOYEE_ID

 

 

Grant Date:

 

 

2/6/2014

 

Grant Number:

 

 

OPTION_NUMBER

 

Maximum Number of Stock Units subject to the Award:

 

The Stock Unit Target Award (amount of stock units granted at Target is half the
amount shown). The amount of stock units shown is the “maximum” number of shares
that the Participant is eligible to receive in accordance with the program
design shown in the Long Term Plan Summary. The actual number of shares paid, if
any, depends on the achievement level of the applicable performance criteria.

 

 

X,XXX

 

Restriction Period:

 

 

3 years

 

Restriction Period Commencement Date:

 

 

2/6/2014

 

Restriction Period Termination Date:

 

 

2/6/2017

By electronically accepting this Award, Participant acknowledges that he or she
has received and read, and agrees that this Award shall be subject to, the terms
of this Grant Notice, the Plan, the Standard Terms and Conditions, and the Long
Term Plan (including, but not limited to, the Committee’s discretionary
authority under the Long Term Plan to determine the number of Stock Units
payable with respect to the Award). The Participant also hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, and the Stock Units via
Company website or other electronic delivery.



--------------------------------------------------------------------------------

THE PARTICIPANT WILL BE DEEMED TO HAVE ACCEPTED THE AWARD AND THE STANDARD TERMS
AND CONDITIONS IF THE PARTICIPANT DOES NOT OBJECT IN WRITING WITHIN NINETY
(90) DAYS FOLLOWING DELIVERY OF THIS GRANT NOTICE AND THE STANDARD TERMS AND
CONDITIONS.

UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE STOCK UNITS

These Standard Terms and Conditions apply to the Award of performance stock
units granted pursuant to the Union Pacific Corporation 2013 Stock Incentive
Plan (the “Plan”), which are evidenced by a Grant Notice that specifically
refers to these Standard Terms and Conditions. In addition to these Standard
Terms and Conditions, the performance stock units shall be subject to the terms
of the Plan and the Long Term Plan, which are incorporated into these Standard
Terms and Conditions by reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

PERFORMANCE STOCK UNITS

 

1.

TERMS OF PERFORMANCE STOCK UNITS

Union Pacific Corporation, a Utah corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a number of performance stock units (the
“Award” or the “Stock Units”) specified in the Grant Notice. Each Stock Unit
represents the right to receive (i) one share of the Company’s common stock,
$2.50 par value per share (the “Common Stock”) and (ii) a payment in cash equal
to the amount of dividends that would have been payable on one share of Common
Stock (“Dividend Equivalent Payments”), provided the applicable Performance
Criteria described below have been satisfied. The Award is subject to the terms
and conditions set forth in the Grant Notice, these Standard Terms and
Conditions, the Plan and the Long Term Plan, each as amended from time to time.
For purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall include a reference to any Subsidiary.

 

2.

VESTING OF PERFORMANCE STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable until the end of the Restriction Period, unless
otherwise provided under these Standard Terms and Conditions. After the end of
the Restriction Period, subject to termination or acceleration as provided in
these Standard Terms and Conditions, the Plan and the Long Term Plan, and to the
extent the Performance Criteria described below have been satisfied, the Award
shall become vested as of the Restriction Period Termination Date set forth in
the Grant Notice with respect to that number of Stock Units determined by the
Committee to be paid pursuant to the Award. Unless the Committee shall determine
otherwise, a period in which the Participant is on a leave of absence during the
Restriction Period in accordance with a leave of absence policy adopted by the
Company shall count toward satisfaction of the Restriction Period.

 

3.

PERFORMANCE CRITERIA

The Performance Criteria is annual Return on Invested Capital (“ROIC”). However,
such Performance Criteria is of no force and effect unless and until the Company
has operating income (“Operating Income”) in one or more of fiscal years 2014,
2015 or 2016. The definition and calculation of annual ROIC and Operating Income
shall be determined in accordance with the Long Term Plan.

The Participant may earn Stock Units during the Restriction Period based on the
Company’s satisfaction of the Performance Criteria in accordance with the ROIC
targets and payout schedule approved by the Committee, subject to Section 6(ii)
hereof and the Committee’s discretion under

 

2



--------------------------------------------------------------------------------

the Long Term Plan to determine the number of Stock Units payable with respect
to the Award. For the fiscal year ending December 31, 2014, the Participant may
earn up to one-third of the Stock Unit Target Award as shown on the Grant Notice
based on the first fiscal year (2014) of ROIC performance achieved. For the
fiscal year ending December 31, 2015, the Participant may earn up to a total of
two-thirds of the Stock Unit Target Award as shown on the Grant Notice (less any
Stock Units earned in the first fiscal year) based on the average of the first
two fiscal years (2014 and 2015) of ROIC performance achieved. For the fiscal
year ending December 31, 2016, the Participant may earn up to two times the
Stock Unit Target Award as shown on the Grant Notice (less any Stock Units
earned in the first two fiscal years) based on the average of all three fiscal
years (2014, 2015, and 2016) of ROIC performance achieved.

 

4.

DIVIDEND EQUIVALENT RIGHTS

For all dividend record dates occurring while the Participant is employed and
between the date that Stock Units are earned and the earlier of the date the
Stock Units are forfeited or the date that shares are delivered to the
Participant, the Participant shall be entitled to receive Dividend Equivalent
Payments for those Stock Units which have been earned in accordance with
Section 3 hereof. For this purpose, Stock Units are earned in accordance with
Section 3 hereof for a fiscal year on the date on which the Committee certifies
in writing the ROIC performance level achieved for such fiscal year, provided
the Company has Operating Income in that fiscal year, or, for fiscal years 2015
and 2016, the previous fiscal year. Notwithstanding the foregoing:

(i)  If the Participant earns Stock Units in accordance with Section 3 hereof
that are payable to the Participant as specified in Section 6(ii) hereof, unless
otherwise determined by the Committee, the Participant, the Participant’s estate
or beneficiary, as applicable, shall further receive Dividend Equivalent
Payments with respect to such Stock Units for all dividend record dates
occurring after the Participant is Separated from Service or determined to be
disabled under the provisions of an applicable long-term disability plan of the
Company, through the date the shares are delivered as provided in and subject to
the adjustment described in Section 6(ii) hereof; and

(ii)  Unless otherwise determined by the Committee, if the Participant remains
continuously employed with the Company, but is on a leave of absence during the
Restriction Period in accordance with an applicable leave of absence policy
adopted by the Company, for all dividend record dates occurring while the
Participant is on such leave of absence and between the date that Stock Units
are earned and the earlier of the date the Stock Units are forfeited or the date
that shares are delivered to the Participant, the Participant shall be entitled
to receive Dividend Equivalent Payments for those Stock Units which have been
earned in accordance with Section 3 hereof.

Any such Dividend Equivalent Payments shall be made on the payment date
established by the Board of Directors for the underlying dividend payments (such
date to be on or after the date the corresponding Stock Units are earned);
provided, however, that (i) if the Participant has elected to defer receipt of
such Stock Units in accordance with the terms of the Deferred Compensation Plan
of Union Pacific Corporation (the “Deferred Compensation Plan”), Dividend
Equivalent Payments with respect to such earned and deferred Stock Units which
relate to dividends paid on and after the date of the deferral of such Stock
Units (i.e., the date that the Stock Units would have been payable to the
Participant under the Plan had such Stock Units not been deferred under the
Company’s Deferred Compensation Plan) shall be reinvested as part of the Award
Account under the Company’s Deferred Compensation Plan, and shall be deferred
for payment at the same time as the Award Account is paid under the terms of the
Company’s Deferred Compensation Plan and (ii) if such Dividend Equivalent
Payments relate to Stock Units for which payment is delayed as described in
Section 6(i) hereof, on the date such Stock Units are paid.

 

3



--------------------------------------------------------------------------------

5.

RESTRICTIONS

Unless provided otherwise by the Committee, the following restrictions apply to
the Stock Units:

(i)         The Participant shall be entitled to delivery of the shares of
Common Stock as specified in Section 6 hereof;

(ii)        None of the Stock Units may be sold, transferred, assigned, pledged,
or otherwise encumbered or disposed of;

(iii)      The Participant’s right to receive Dividend Equivalent Payments shall
terminate without further obligation on the part of the Company at the earlier
of the Participant’s Separation from Service with the Company, except as
provided in Section 4(ii) and Section 6(ii) hereof, or the Participant’s receipt
of Common Stock under Section 6 hereof;

(iv)     All of the Stock Units shall be forfeited and all of the Participant’s
rights to such Stock Units and the right to receive Common Stock shall terminate
without further obligation on the part of the Company in the event of the
Participant’s Separation from Service with the Company without having a right to
delivery of shares of Common Stock under Section 6 hereof; and

(v)     Any Stock Units not earned as of the Restriction Period Termination Date
shall be forfeited and all of the Participant’s rights to such Stock Units shall
terminate without further obligation on the part of the Company.

 

6.

ACCELERATION/LAPSE OF RESTRICTION PERIOD

Unless provided otherwise by the Committee, the Stock Units shall be treated as
follows:

(i)        Following the end of the Restriction Period and provided the
Participant has remained continuously employed by the Company through the
Restriction Period Termination Date and absent any Change of Control before the
Restriction Period Termination Date in which the acquiring or surviving company
in the transaction does not assume or continue the outstanding Stock Units,
shares of Common Stock equal to the number of Stock Units which are earned (as
determined by the Committee) based on the achievement of the applicable
Performance Criteria shall be delivered to the Participant (through the
Participant’s account at the Company’s third party stock plan administrator, if
applicable) free of all restrictions, provided the Company has Operating Income
in one or more of the fiscal years 2014, 2015 or 2016. The payment of the Stock
Units under this Section 6(i) shall be made to the Participant within thirty
(30) days of the Restriction Period Termination Date. Notwithstanding the
foregoing, (A) the Company shall not be obligated to deliver any shares of
Common Stock during any period when the Company determines that the delivery of
shares hereunder would violate any federal, state or other applicable laws
and/or may issue shares subject to any restrictive legend that, as determined by
the Company’s counsel, is necessary to comply with securities or other
regulatory requirements and (B) the date on which shares are delivered to the
Participant (and any Dividend Equivalent Payment thereon) may include a delay to
provide the Company such time as it determines appropriate to calculate and
address tax withholding and/or other administrative matters; provided, however,
that delivery of shares of Common Stock underlying the Stock Units (and any
Dividend Equivalent Payments on such Stock Units or, if such Dividend Equivalent
Payments are invested in additional Stock Units at the Company’s discretion, the
shares of Common Stock underlying such additional Stock Units) shall in no event
be later than the last day of the calendar year that includes the Restriction
Period Termination Date.

(ii)        If the Participant: (A) has a Separation from Service with the
Company due to (1) death or (2) retiring after having attained age 62 with 10
years of service under the provisions of the Company’s pension plan
(“Retirement”) (including a Separation from Service described in Section

 

4



--------------------------------------------------------------------------------

6(iv) hereof on or after the date the Participant satisfies the age and service
criteria for Retirement); or (B) is determined to be disabled under the
provisions of an applicable long-term disability plan of the Company
(“Disability”) (each a “Lapse Event”), prior to the Restriction Period
Termination Date and prior to a Change in Control in which the acquiring or
surviving company in the transaction does not assume or continue the outstanding
Stock Units, the Participant, the Participant’s estate or the Participant’s
beneficiary, as applicable (each a “Payee”), shall be entitled to receive shares
of Common Stock equal to the number of Stock Units which are earned (as
determined by the Committee) based on the average of all three fiscal years
(2014, 2015 and 2016) of the applicable Performance Criteria achieved prorated
based on the number of fiscal years in the Restriction Period during which the
Participant remained continuously employed by the Company until September 30th
of that year (e.g., if the Participant’s Lapse Event occurs on or after
September 30, 2014 then the Payee would be entitled to receive payment for 33
1/3% of the earned Stock Units, if the Participant’s Lapse Event occurs on or
after September 30, 2015 then the Payee would be entitled to receive payment for
66 2/3% of the earned Stock Units and if the Participant’s Lapse Event occurs on
or after September 30, 2016 then the Payee would be entitled to receive payment
for 100% of the earned Stock Units), provided that the Company has Operating
Income in one or more of the fiscal years 2014, 2015 or 2016. The Payee shall be
entitled to receive Dividend Equivalent Payments respecting all Stock Units
earned in accordance with Section 3 hereof through the end of the fiscal year
ending before the Participant’s Lapse Event for all dividend record dates
occurring after the Participant’s Lapse Event (or, if later, the date the Stock
Units for a fiscal year are earned) and thereafter during the Restriction Period
until the Payee receives Common Stock under this Section 6(ii), notwithstanding
the Participant’s Lapse Event. The Committee shall adjust the total amount of
such Dividend Equivalent Payments made to the Payee and/or the total number of
shares of Common Stock paid to the Payee following the end of the Restriction
Period so that the total amount of such Dividend Equivalent Payments made to the
Payee does not exceed the amount that would have been made based on the number
of Stock Units which are earned as set forth in this Section 6(ii). The payment
of the Stock Units earned under this Section 6(ii) shall be made within thirty
(30) days of the Restriction Period Termination Date, but in no event later than
the last day of the calendar year that includes the Restriction Period
Termination Date. A Participant who has a Lapse Event and subsequently returns
to employment with the Company before the end of the Restriction Period shall
not be eligible to earn additional Stock Units beyond those described in this
Section 6(ii).

(iii)        Upon the occurrence of a Change in Control, prior to the
termination of the Participant’s employment for any reason, in which the
acquiring or surviving company in the transaction does not assume or continue
the outstanding Stock Units and such Change in Control occurs prior to the
Restriction Period Termination Date, shares of Common Stock equal to the number
of Stock Units which are earned (as determined by the Committee) based on
achievement of the applicable Performance Criteria through the end of each
fiscal year ending prior to the occurrence of such Change in Control and through
the end of the most recent fiscal quarter ending prior to the date of the Change
in Control shall be delivered to the Participant (through the Participant’s
account at the Company’s third party administrator, if applicable) free of all
restrictions, provided the Company has Operating Income in one or more of the
calendar years 2014, 2015 or 2016 and further provided that any such calendar
year precedes the calendar year in which the Change in Control occurs. No
additional Stock Units granted as part of the Award may be earned following the
Change in Control. Shares of Common Stock to which the Participant is entitled
pursuant to this Section 6(iii) shall be delivered as soon as practicable
following the date on which the Change in Control occurs, but in no event later
than two and one-half (2 1/2) months following the end of the calendar year that
includes the date on which the Change in Control occurs.

(iv)        If the Participant incurs a Separation from Service because such
Participant’s employment is involuntarily terminated by the Company (other than
a termination as a result of the Participant’s Disability, cause or gross
misconduct as determined by the Committee), within twenty-four (24) months
following a Change in Control in which the acquiring or surviving company in the
transaction assumes or continues the outstanding Stock Units and such

 

5



--------------------------------------------------------------------------------

Separation from Service occurs prior to the Restriction Period Termination Date
and prior to the Participant having satisfied the age and service criteria for
Retirement prior to such Separation from Service, shares of Common Stock equal
to the number of Stock Units which are earned (as determined by the Committee)
based on achievement of the applicable Performance Criteria through the end of
each fiscal year ending prior to the occurrence of such Change in Control and
through the end of the most recent fiscal quarter ending prior to the date of
the Change in Control shall be delivered to the Participant (through the
Participant’s account at the Company’s third party administrator, if applicable)
free of all restrictions, provided the Company has Operating Income in one or
more of the calendar years 2014, 2015 or 2016 and further provided that any such
calendar year precedes the calendar year in which the Change in Control occurs.
The payment of the Stock Units under this Section 6(iv) shall be made as soon as
practicable following the Participant’s Separation from Service, but in no event
later than two and one-half (2½) months following the end of the calendar year
that includes the date on which the Separation from Service occurs.

(v)        Except as otherwise provided in this Section 6, all of the Stock
Units shall be forfeited and all of the Participant’s rights to such Stock Units
shall terminate without further obligation on the part of the Company unless the
Participant remains in the continuous employment of the Company (such continuous
employment shall, for this purpose, include a period of time during which the
Participant is absent from active employment in accordance with a leave of
absence policy adopted by the Company) until the earlier of the Restriction
Period Termination Date or a Change in Control in which the acquiring or
surviving company in the transaction does not assume or continue the outstanding
Stock Units. Notwithstanding the foregoing, the Committee may, if it finds that
the circumstances in the particular case so warrant, allow a Participant who
ceases to be so continuously employed and has a Separation from Service prior to
the earlier of the Restriction Period Termination Date or such Change in Control
to retain some or all of the Stock Units which are earned (as determined by the
Committee) based on achievement of the applicable Performance Criteria through
the end of the fiscal year ending prior to the year in which the Participant
incurs such Separation from Service, provided the Company has Operating Income
in one or more of the fiscal years 2014, 2015 or 2016 and further provided that
any such fiscal year precedes the year in which the Participant Separates from
Service. In such event, the payment of the Stock Units under this Section 6(v)
shall be as soon as practicable following the date on which the Committee
authorizes such payment, but in no event later than two and one-half (2 1/2) 
months following the end of the calendar year that includes the date on which
the Participant’s Separation from Service occurs.

(vi)        Notwithstanding the foregoing, the Participant may elect to defer
receipt of payment of shares underlying the Stock Units to the extent and
according to the terms, if any, provided by the Deferred Compensation Plan. If
the Participant does so elect to defer payment of shares underlying the Stock
Units, such payments will be made in accordance with the Deferred Compensation
Plan.

PROTECTION OF CONFIDENTIALITY

By electronically accepting the Award and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

 

7.

CONFIDENTIAL INFORMATION; TRADE SECRETS

The Participant acknowledges that the Company regards certain information
relating to its business and operations as confidential. This includes all
confidential and proprietary information concerning the assets, business or
affairs of the Company or any customers thereof (“Confidential Information”).
The Participant’s electronic signature also acknowledges that the Company has
certain information that derives economic value from not being known to the
general public or to others who could obtain economic value from its disclosure
or use, which the Company takes reasonable efforts to protect the secrecy of
(“Trade Secrets”).

 

6



--------------------------------------------------------------------------------

8.

TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

The Participant acknowledges that he or she developed or has had and will in the
future continue to have access to one or more of the following types of
Confidential Information or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies relating to
collective bargaining agreements and/or labor disputes; and internal or external
claims or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials. The Participant agrees that
any unauthorized disclosures by him or her to any third party of such
Confidential Information or Trade Secrets would constitute gross misconduct.

 

9.

AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

The Participant agrees that he or she will not, unless he or she receives prior
written consent from the senior human resources officer or such other person
designated by the Company (hereinafter collectively referred to as the “Sr. HR
Officer”), or unless ordered by a court or government agency, (i) divulge, use,
furnish or disclose to any subsequent employer or any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with him or her when he or she leaves the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

 

10.

PRIOR NOTICE OF EMPLOYMENT, ETC

(i)  The Participant acknowledges that if he or she become an employee,
contractor, or consultant for any other person or entity engaged in the Business
of the Company as defined in Section 12, this would create a substantial risk
that he or she would, intentionally or unintentionally, disclose or rely upon
the Company’s Confidential Information or Trade Secrets for the benefit of the
other railroad to the detriment of the Company. The Participant further
acknowledges that such disclosures would be particularly damaging if made
shortly after he or she leaves the Company. Therefore, by electronically
accepting the Award and these Standard Terms and Conditions, the Participant
agrees that for a period of one-year after he or she leaves the Company, before
accepting any employment or affiliation with another railroad he or she will
give written notice to the Sr. HR Officer of his or her intention to accept such
employment or affiliation. The Participant also agrees to confer in good faith
with the Sr. HR Officer concerning whether his or her proposed employment or
affiliation could reasonably be expected to be performed without improper
disclosure of Confidential Information or Trade Secrets.

(ii)  If the Sr. HR Officer and the Participant are unable to reach agreement on
this issue, he or she agrees to submit this issue to arbitration, to be
conducted under the rules of the American Arbitration Association, for final
resolution. The Participant also agrees that he or she will not begin to work
for another person or entity engaged in the Business of the Company as defined
in Section 12, until the Sr. HR Officer or an arbitrator has determined that
such employment could reasonably be expected to be performed without improper
disclosure of the Company’s Confidential Information or Trade Secrets.

 

11.

FAILURE TO COMPLY

The Participant agrees that, if he or she fails to comply with any of the
promises that he or she made in Section 9 or 10 above, he or she will be
required to immediately deliver to the Company any shares of Common Stock (or
the market value of any shares of Common Stock received)

 

7



--------------------------------------------------------------------------------

which he or she received at any time from 180 days prior to the earlier of
(i) the date when he or she leaves the Company or (ii) the date he or she fails
to comply with any such promise made in Section 9 or 10, to 180 days after the
date when the Company learns that he or she has not complied with any such
promise. The Participant agrees that he or she will deliver such shares of
Common Stock (or the cash equivalent) to the Company on such terms and
conditions as may be required by the Company. The Participant further agrees
that the Company will be entitled to enforce this repayment obligation by all
legal means available, including, without limitation, to set off the market
value of any such shares of Common Stock against any amount that might be owed
to him or her by the Company. The Participant acknowledges that the Company
would not have awarded the Participant the shares of Common Stock granted to him
or her under the Award absent the Participant’s agreement to be bound by the
promises made in Sections 9 and 10 above.

NO DIRECT COMPETITION

By electronically accepting the Award and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

 

12.

NON-SOLICITATION OF CUSTOMERS; NON-COMPETITION

The Participant agrees that for a period of one year following his or her
departure from the Company, he or she will not (directly or in association with
others) call on or solicit any of the Company’s customers with whom he or she
had personal contact while he or she was employed by the Company, for the
purpose of providing the customers with goods and/or services similar in nature
to those provided by the Company in its Business as defined below. The
Participant further agrees that for the same time period, he or she will not,
directly or indirectly, engage in any activity which is the same as or
competitive with the Business (as defined below) including, without limitation,
engagement as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business. For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates. This Section 12 is not intended to prevent the Participant
from engaging in any activity that is not the same as or competitive with the
Business. The Participant acknowledges that the Company would not have awarded
him or her the shares of Common Stock granted under the Award absent his or her
agreement to be bound by the promises made in this Section 12.

 

13.

ACKNOWLEDGMENT; INJUNCTIVE RELIEF

The Participant acknowledges that he or she has carefully read and considered
all these Standard Terms and Conditions, including the restraints imposed upon
him or her pursuant to Sections 9, 10 and 12. The Participant also agrees that
each of the restraints contained herein is necessary for the protection of the
goodwill, Confidential Information, Trade Secrets and other legitimate interests
of the Company; that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him or her from
obtaining other suitable employment during the period in which he or she are
bound by such restraints. The Participant further acknowledges that, were he or
she to breach any of the covenants contained in Sections 9, 10 and 12, the
damage to the Company would be irreparable. The Participant therefore agrees
that the Company, in addition to any other remedies available to it, including,
without

 

8



--------------------------------------------------------------------------------

limitation, the remedies set forth in Sections 11 and 14, shall be entitled to
injunctive relief against his or her breach or threaten breach of said
covenants. The Participant and the Company further agree that, in the event that
any provision of Sections 9, 10 and 12 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

14.

VIOLATION OF PROMISES

The Participant agrees that if he or she violates any of his or her promises in
Section 12, then he or she will be required to immediately deliver to the
Company any shares of Common Stock (or the fair market value thereof) granted to
him or her by the Grant Notice which he or she received at any time from 180
days prior to the date when he or she leaves the Company to 180 days after the
date when the Company learns that he or she has not complied with the promises
he or she made in Section 12. The Participant agrees that he or she will deliver
such shares of Common Stock (or the fair market value thereof) to the Company on
such terms and conditions as may be required by the Company. The Participant
further agrees that the Company will be entitled to enforce this repayment
obligation by all legal means available, including, without limitation, to set
off the market value of any such shares of Common Stock against any amount that
might be owed to him or her by the Company.

GENERAL

 

15.

ARBITRATION

The Participant agrees and the Company agrees that any controversy, claim, or
dispute arising out of or relating to this Award or the breach of any of these
terms and conditions, or arising out of or relating to his or her employment
relationship with the Company or any of its affiliates, or the termination of
such relationship, shall be resolved by binding arbitration before a neutral
arbitrator under the rules set forth in the Federal Arbitration Act, except for
claims by the Company relating to his or her breach of any of the employee
covenants set forth in Paragraphs 7, 8, 9, 10 or 12 above. By way of example
only, claims subject to this agreement to arbitrate include claims litigated
under federal, state and local statutory or common law, such as the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, including the Civil Rights Act of 1994, the Americans with Disabilities
Act, the law of contract and the law of tort. The Participant and the Company
agree that such claims may be brought in an appropriate administrative forum,
but at the point at which the Participant or the Company seek a judicial forum
to resolve the matter, this agreement for binding arbitration becomes effective,
and the Participant and the Company hereby knowingly and voluntarily waive any
right to have any such dispute tried and adjudicated by a judge or jury. The
foregoing not to the contrary, the Company may seek to enforce the employee
covenants set forth in Paragraphs 7, 8, 9, 10 or 12 above, in any court of
competent jurisdiction.

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of these Standard Terms and Conditions or the
Participant’s employment relationship with the Company or any of its affiliates.
The Participant and the Company agree that any award rendered by the arbitrator
shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to the Participant, the Company or any of
its affiliates had the mater been heard in court. All expenses of the
arbitration, including the required travel and other expenses of the arbitrator
and any witnesses, and the costs relating to any proof produced at the direction
of the arbitrator, shall be borne equally by the Participant and the Company
unless otherwise mutually agreed or unless the arbitrator directs otherwise in
the award. The arbitrator’s compensation shall be borne equally by the
Participant and the Company unless otherwise mutually agreed or unless the law
provides otherwise.

 

9



--------------------------------------------------------------------------------

16.

SEVERABILITY

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.

 

17.

CHOICE OF LAW; JURISDICTION

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.
The Company and the Participant hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in the county of
Salt Lake City within the State of Utah for resolution of any and all claims,
causes of action or disputes arising out of or related to these Standard Terms
and Conditions. Sections 10(ii) and 12 shall not apply to employees who are
subject to California law.

 

18.

AMENDMENTS

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

 

19.

RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

 

20.

INCOME TAXES

The Company shall not deliver shares in respect of any Stock Units unless and
until the Participant has made satisfactory arrangements to satisfy all
applicable tax withholding obligations. Unless the Participant pays the tax
withholding obligations to the Company by cash or check in connection with the
delivery of the Common Stock, withholding may be effected, at the Company’s
option, by withholding Common Stock issuable in connection with the vesting of
the Stock Units (provided that shares of Common Stock may be withheld only to
the extent that such tax withholding will not result in adverse accounting
treatment for the Company). The Participant acknowledges that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the delivery of the Stock Units from any amounts payable by it to the
Participant (including, without limitation, future cash wages).

 

21.

NON-TRANSFERABILITY OF AWARD

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan, the Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of prior to
the payment of the Common Stock to the Participant as provided in Section 6
hereof.

 

22.

RESTATEMENTS OF FINANCIAL RESULTS

 

10



--------------------------------------------------------------------------------

By electronically accepting this Award, the Participant agrees that he or she
will return such shares of Common Stock (or the fair market value thereof) to
the Company as determined by the Committee in its exclusive discretion, which
shall be final, conclusive and binding upon the Company and the Participant. The
Committee will exercise its discretion only in the event that the Committee’s
certification of the level of ROIC was based on financial results subsequently
revised by a restatement of such financial results and only to the extent that
such restated financial results would have entitled the Participant to a lesser
award of Common Stock under the Performance Criteria.

 

23.

LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan, the Long Term Plan or subject
to the Grant Notice or these Standard Terms and Conditions except as to such
shares of Common Stock, if any, as shall have been issued to such person upon
vesting of the Stock Units. Nothing in the Plan, the Long Term Plan, the Grant
Notice, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.

 

24.

OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions, the Plan and the Long
Term Plan constitute the entire understanding between the Participant and the
Company regarding the Stock Units. Any prior agreements, commitments or
negotiations concerning the Stock Units are superseded.

 

11